UNITED STATES COURT OF APPEALS
Filed 12/23/96
                                       TENTH CIRCUIT


 UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,

 v.                                                  Case No. 96-2042

 JESUS MANUEL GONZALEZ-                              (D.C. CR-95-498-JC)
 RODRIGUEZ,                                          (District of New Mexico)

                 Defendant-Appellant.




                               ORDER AND JUDGMENT*


Before BRORBY, EBEL, and HENRY, Circuit Judges.



      Defendant Jesus Manuel Gonzalez-Rodriguez appeals from his sentence, claiming

that the district court should have departed downward. We have jurisdiction under 18

U.S.C. § 3553(b), and we affirm.1


      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
      1
             After examining the briefs and appellate record, this panel has unanimously
determined that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
       In 1995, Mr. Gonzalez-Rodriguez, a citizen of Mexico, pleaded guilty to one count

of reentry after deportation subsequent to the commission of an aggravated felony, in

violation of 8 U.S.C. § 1326(b)(2). In his plea agreement, Mr. Gonzalez-Rodriguez

stipulated to an offense level of seventeen. Following the issuance of a presentence

investigation report, to which Mr. Gonzalez-Rodriguez objected, and a sentencing

hearing, the district court imposed a sentence of sixty-three months’ imprisonment based

on an offense level of seventeen and a criminal history category of VI.

       Mr. Gonzalez-Rodriguez argues that the court should have adjusted his criminal

history category downward from VI to V. His rationale seems to be that he was willing,

but unable under Mexican law, to serve his sentence in Mexico, and that the district court

failed to consider this as evidence of his intent not to further violate United States

immigration laws by returning to the United States in the future. As he put it in his brief:

       [S]ince [criminal history category] issues [are] concerned with recidivism
       then it [becomes] relevant for the Court to look at his desire to return to
       Mexico to serve his sentence as a predicate act to show an intent to no
       longer return to the United States in the future to violate immigration laws.
       Unfortunately, . . . Mexico will not accept him to serve his sentence there
       because the underlying crime (reentry after a prior deportation subsequent
       to the conviction of an aggravated felony) was a “migratory offense” which
       is “not contemplated and punished by mexican [sic] law.” As a result,
       Gonzalez requested a [criminal history category] departure because his
       inability to repatriate himself to serve his sentence was a mitigating
       circumstance not taken into consideration by the Sentencing Commission.

Aplt’s Br. at 5 (citations omitted).




                                              2
       Our precedents mercifully preclude us from addressing the merits of this argument.

“[U]nless the [sentencing] judge’s language unambiguously states that the judge does not

believe he has authority to downward depart, we will not review his decision.” United

States v. Rodriguez, 30 F.3d 1318, 1319 (10th Cir. 1994). Mr. Gonzalez-Rodriguez

formally raised the argument presented here in his objection to the presentence

investigation report, and the court permitted his attorney to reiterate the argument at the

sentencing hearing. The court then imposed the sentence. There is nothing in the record

to lead us to conclude that the judge “erroneously believed the Guidelines did not permit a

downward departure.” United States v. Nelson, 54 F.3d 1540, 1544 (10th Cir. 1995).

Further, “[t]he judge’s failure to mention his discretion to depart downward does not

imply a lack of understanding of that discretion. We do not assume that silence indicates

ignorance. . . .” United States v. Rowen, 73 F.3d 1061, 1063 (10th Cir. 1996). As Mr.

Gonzalez-Rodriguez concedes, Aplt’s Reply Br. at 3, even assuming that the judge’s

silence as to why he declined to depart downward presents us with an ambiguity, “[i]f the

record is ambiguous concerning the district court’s awareness of its discretion to depart

downward, we presume the court was aware of its authority.” Nelson, 54 F.3d at 1544.

       Because the decision not to depart in this case is therefore not reviewable by this

court, the district court’s order is AFFIRMED.

       The mandate shall issue forthwith.

                                                  Entered for the Court,


                                              3
    Robert H. Henry
    Circuit Judge




4